Citation Nr: 1338054	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  11-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial rating for lumbar degenerative disc disease with scoliosis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney at Law


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.  


REMAND

Following a June 2011 examination, a VA examiner concluded that the Veteran had radiculopathy of the right lower extremity that was associated with his service-connected degenerative disc disease of the lumbar spine.  There was no indication of radiculopathy affecting the left lower extremity.  Accordingly, service connection for right lower extremity radiculopathy was granted by the July 2011 decision, and a 10 percent disability evaluation was assigned.  The Veteran did not appeal the 10 percent rating.

Since that examination, VA clinical notes and examinations have indicated that the Veteran does have radiculopathy affecting his left lower extremity.  Specifically, in May 2011, the Veteran underwent an epidural injection for the purpose of relieving the symptoms of left lower extremity radiculopathy, without mention of any right lower extremity radiculopathy.  An August 2011 MRI showed that a bulging disc at L2 was impinging upon the nerve roots on the left side; it also showed that nerve roots on the right side were similarly affected by other bulges.  Notably, however, there was no additional evidence of complaints or treatment for symptoms of radiculopathy affecting the right lower extremity.  

The Veteran underwent another VA examination of his spine in March 2013.  The examiner conducted thorough neurological testing, and found no evidence of any neurological abnormalities affecting the right lower extremity; however, there was "moderate" incomplete paralysis of the left sciatic nerve between S5 and L4.  

In light of the conflicting medical viewpoints concerning which of the Veteran's lower extremities is affected by lumbar radiculopathy, clarification as to the nature and etiology of the Veteran's radiculopathy is necessary.  (This is required because the rating criteria require consideration of neurologic manifestations of a back disability.  38 C.F.R. § 4.71a (2013).)  The matter must be referred to the March 2013 examiner for an addendum opinion.  

The Veteran, who is unemployed, attributes his inability to maintain employment to his service-connected spine disability.  When evidence of unemployability is presented in cases such as this, the issue of whether a total disability rating based on individual unemployability (TDIU) must be addressed during the determination of the initial disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, it was determined that there is no freestanding claim for TDIU.  Id. at 451.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the agency of original jurisdiction (AOJ). 

The Veteran must be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate entitlement to a TDIU rating.  See 38 C.F.R.         § 3.159(b)(1).  The letter must include information regarding the criteria for assigning effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

According to a December 2011 VA treatment record, the Veteran was planning to request disability benefits from the Social Security Administration (SSA).  Given the Veteran's assertion that his back affects employability, his SSA records are likely to contain evidence pertinent to his claim; thus, they should be obtained.  38 C.F.R. § 3.159(c)(2).

Post-service treatment records from the Charleston (South Carolina) VA Medical Center (VAMC) are of record.  The most recent records from this facility are dated in June 2013.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied with respect to the question of TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran and his representative must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records since June 2013 from the Charleston, South Carolina VAMC and associate the records with the claims file.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

3.  Request from SSA the records pertinent to the Veteran's claim for disability benefits and the medical records relied upon concerning that claim.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

4.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, return the claims folder to the March 2013 VA examiner, if available, for review.  The examiner must review the claims folder and this remand.  

In light of the conflicting medical evidence as to the presence of radiculopathy in the left lower extremity, the examiner is asked to state whether the Veteran's radiculopathy affects his left lower extremity, right lower extremity, or both lower extremities.  The examiner must then state whether it is at least as likely as not (probability of 50 percent or greater) that any neurologic symptoms affecting the Veteran's left lower extremity is the result of his service-connected degenerative disc disease.  

The examiner must then state whether the Veteran's service-connected disabilities (currently lumbar degenerative disc disease, 20 percent; and right lower extremity radiculopathy, 10 percent) combine to render the Veteran unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  (Consideration should include left lower extremity radiculopathy if the examiner finds that it is associated with the service-connected lumbar degenerative disc disease.)  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to his nonservice-connected disabilities and advancing age in arriving at a conclusion.  The examiner should comment on whether the Veteran is only able to engage in marginal employment.  All opinions must be set forth in detail and explained in the context of the record.  

If the examiner determines that he cannot provide an opinion on any of the aforementioned questions without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the examiner finds that another examination is required to address these questions, or the previous examiner is no longer available, another examination of the Veteran's spine should be scheduled.)

5.  After the above-requested development has been completed, re-adjudicate the issue on appeal, and adjudicate the claim for a TDIU, taking into consideration all evidence added to the file since the most recent VA adjudication.  If a benefit sought continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must be given opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals (Court) for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


